Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 26 are the independent claims under consideration in this Office Action.  
	Claims 2-5, 7, 9-13, 15, 16, 19-22, 24 and 25 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

s 1, 3-5, 9, 10, 15 and 16 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Noiles (3,474,747).
          Noiles teaches an apparatus for binding two panels or components such as a pocket body and pocket facing (column 3, line 14) and teaches applying stitching (using needle 61) on or near an edge of one component over another component (figure 2 or 4). The apparatus comprises aligning and locating one component over the other and feeding the panels from a loading position to a sewing machine and then away from the sewing machine to a downstream processing position  The apparatus includes a puller 31 (figure 3, for example) for pulling and locating the panels into the sewing head.  A plurality of grippers 26, 27, 33 and 34 are provided for gripping a portion of the lateral edge area of the panels and maintaining alignment of the pieces as they are linearly moved from an initial position toward the puller, released, and then back to the grippers are returned to the initial position.  The components are gripped by engaging or closing the grippers onto the materials and then moving such components to the location where they are opened or released and then engaged by the puller. The puller cooperates with a particular work surface 32 which constitutes a lower puller such that the upper puller 31 and the lower puller work to grip the components together.  The lower surface has a reduced frictional characteristic (column 9, lines 45-61) and exerts a slight pressure to allow the upper gripper, which has increased friction, to grip and allow the components to remain aligned and gripped and slide the components through the sewing needle area for putting desired stitching on the components. The grippers and puller are coordinated by a control device which includes a cam ad motor 70 and the upper puller is provided such that it can be moved up and down on an articulated support arm 48.   
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noiles in view of Mullis (5,215,022).
          Noiles discloses the invention as claimed. Noiles teaches use of a Serger (column 2, line 20, for example) for forming stitches on the components being joined.  However, Noiles does not specifically suggest that the Serger forms overlock stitches and cuts the material after placing the stitching on the components.
          Mullis teaches use of a sewing machine, specifically a Serger and teaches the Serger as being useful for forming overlock stitches (column 1, line 8) or is synonymous to an overlock sewing machine.  The sager is taught as cutting or trimming (line 7), as well.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define the Serger of Noiles as forming overlock stitches and specifying that such an arrangement would include trimming the materials, at least on a desired portion of the components next to the stitch line.
ALLOWABLE SUBJECT MATTER
          Claims 2, 7, 11-13, 20-22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Claim 26 is allowable over the art of record.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Oxley, Fenzl, Block et al. and Smith et al. and Porter et al. illustrate feeding systems including grippers and pullers for moving materials to and through a sewing area. Vollenbregt et al illustrate grippers movable for moving a material towards a sewing area and then moving back to an initial position.  Ogie et al. illustrate a gripper movable up and down for holding a material while it is moved to a sewing area.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732